Citation Nr: 0622098	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error in a December 
1970 rating decision which assigned a single 30 percent 
rating for residuals of a gunshot wound to the right calf, 
Muscle Group XI.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).

In November 2002, the veteran raised the issue of entitlement 
to a separate 10 percent disabling evaluation for 
neurological residuals of a gunshot wound to the right calf.  
Review of the record reveals that a rating decision has yet 
to be promulgated as to this issue; accordingly, it is 
referred to the RO for the proper development.

FINDING OF FACT

The unappealed December 1970 rating decision, which granted 
service connection for the residuals of a gunshot wound to 
the right calf, and assigned a single 30 percent disabling 
evaluation, considered the correct evidence and law as it 
then existed, did not involve an error that would undebatably 
lead to a different result if such error were corrected, and 
was supported by the evidence then of record.


CONCLUSION OF LAW

The December 1970 rating decision did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 
178-79 (2001).  Thus, a remand for any further technical 
compliance with the pertinent provisions is not necessary.

Under the applicable criteria, RO decisions that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  See 38 C.F.R. § 3.105(a).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome.  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).  The Court has defined 
clear and unmistakable error as administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute clear and 
unmistakable error.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In 1970, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1970).  The percentage ratings 
contained in the Schedule represented the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1970).

The applicable rating criteria in effect at the time of the 
December 1970 rating decision set forth factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma.  38 C.F.R. § 4.56 (1970).  The Schedule characterized 
the types of residual disability of muscles as slight, 
moderate, moderately severe, and severe.  38 C.F.R. §§ 4.56, 
4.73 (1970).  The disability picture was based on the 
cardinal symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective evidence 
of muscle damage and the cardinal signs of muscle disability 
(loss of power, lowered threshold of fatigue, impairment of 
coordination).  38 C.F.R. § 4.54 (1970).

An injury to Muscle Group XI, the posterior and lateral 
crural muscles of the calf, was rated under Diagnostic Code 
5311.  The posterior and lateral crural muscles included the 
following: (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) flexor hallucis 
longus; (5) flexor digitorum longus; and (6) popliteus.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1970).  The functions 
of the posterior and lateral crural muscles were propulsion 
and plantar flexion of the foot; stabilizing arch; flexion of 
the toes; and flexion of the knee.  Id.  Noncompensable, 10 
percent, 20 percent, and 30 percent disabling evaluations 
were warranted for slight, moderate, moderately severe, and 
severe impairments of the posterior and lateral crural 
muscles, respectively.  Id.

Under 38 C.F.R. § 4.72 (1970), attention was to be given 
first to the deeper structures injured, bones, joints, and 
nerves.  A compound comminuted fracture with muscle damage 
from the missile established severe muscle injury, with 
possible additional disability from malunion of bone, 
ankylosis, etc.  The location of the foreign bodies may have 
established the extent of the penetration and consequent 
damage.  A through-and-through injury with muscle damage was 
to be rated always as at least a moderate injury for each 
group of muscles damaged.  This section was taken as 
establishing entitlement to a rating of severe grade where 
there was a history of compound comminuted fracture and 
definite muscle or tendon damage from the missile.  However, 
there were locations, as in the wrist or tibia, where muscle 
damage might have been minimal and damage to tendons might 
have been repaired by suture, and that in such cases, 
requirements for severe ratings were not necessarily met.  38 
C.F.R. § 4.72 (1970).

By the December 1970 rating decision, service connection was 
granted, and a single 30 percent disabling evaluation 
assigned, under 38 C.F.R. § 4.73, Diagnostic Code 5311.  This 
rating is the maximum schedular evaluation under this 
diagnostic code, and contemplates a severe Muscle Group XI 
disability, defined by 38 C.F.R. § 4.56(a) as one which 
resulted from a through-and-through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrisation.  38 C.F.R. 
§ 4.56(d) (1970).

The basis of the decision as to the severity of a muscle 
injury must be made on the evidence, in aggravated form, 
found in one or more of the following: service department 
records or other sufficient evidence showing hospitalization 
for prolonged period in service for treatment of wound of 
severe grade; record in the file of consistent complaint of 
cardinal symptoms of muscle wounds; and/or evidence of 
unemployability because of inability to keep up to production 
standards is to be considered, if present.  Id.

Additionally, the objective findings must be found among the 
following:  extensive ragged, depressed, and adherent scars, 
situated as to indicate wide damage to muscle groups in track 
of missile; x-ray showing minute multiple scattered foreign 
bodies, indicating spread of intermuscular trauma, and 
explosive effect of the missile; moderate or extensive loss 
of deep fascia, or of muscle substance, on palpation; soft or 
flabby muscles in the wound area; abnormal swelling and 
hardening of muscles in contraction; positive evidence of 
severe impairment of function based on tests of strength or 
endurance; diminished excitability to Faradism in electrical 
tests; visible or measured atrophy; adaptive contraction of 
opposing group of muscles; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle; 
atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy); 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis).  
See id.

The Board notes that under the pertinent regulations in 
effect at the time of the December 1970 rating decision, 
muscle injury ratings were not to be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g) (1970).

However, the veteran contends that the December 1970 rating 
decision contains CUE.  In this regard, the 1970 RO decision 
was not appealed by the veteran, and thus the decision is 
final, unless the decision is shown to be based on CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  
The veteran has made no specific allegations that the correct 
facts as they were known at the time were not before the RO 
in December 1970.  Instead, the veteran contends that, at the 
time of the rating decision in question, the RO failed to 
correctly apply the criteria set forth in 38 C.F.R. § 4.55; 
he asserts that the objective medical evidence of record 
warranted the assignment of a separate 10 percent rating for 
the neurological manifestations of his Muscle Group XI injury 
under Diagnostic Code 8521, for mild incomplete paralysis of 
the external popliteal nerve (common peroneal), because he 
sustained both a motor and a sensory injury to his right 
calf.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (1970).  

At the time of the December 1970 RO decision, the veteran's 
service medical records showed that in January 1969, the 
veteran sustained a gunshot wound to his right calf.  A March 
1969 clinical record cover sheet noted that the veteran was 
being transferred stateside after having spent the interim 
period since his injury at a evacuation hospital.  At that 
time, he carried three diagnoses: open gunshot wound of the 
right leg, with no artery or nerve involvement; simple 
fracture of the right fibula; and status postoperative 
debridement of right leg gunshot wound, with delayed primary 
closure of the same.  A May 1969 treatment record noted the 
presence of pain in the right calf area on standing, with 
mild edema, and tenderness along the path where the 
ammunition had entered and exited the veteran's right leg.  
Finally, a February 1970 clinical record noted that the 
veteran's mild paresthesia of the right lower leg was 
secondary to tissue loss around the common peroneal nerve, 
and not damage to the nerve itself.  

During a VA examination in November 1970, the veteran 
reported that crossing his right leg over his left resulted 
in a "pins and needles" sensation in his right leg in the 
back of the calf, and that prolonged standing caused the 
right leg to become fatigued, sometimes resulting in 
instability.  The veteran also reported that this resulted in 
loss of sensation over the dorsum of the right foot.  
Objectively, the veteran had a normal gait, and was able to 
walk both on his heels and the balls of his feet.  The 
examiner noted two scars on the right calf muscle, one on the 
proximal part of the right leg measuring 6 inches by 3/8 of 
one inch, and one on the distal part of the right leg 
measuring 4 inches.  Finally, the examiner noted loss of 
sensation in the distribution of the superficial peroneal 
nerve of the leg.

In light of the above, the Board finds that the veteran's 
allegations of error in the RO's assignment of a single 30 
percent disabling evaluation at the time of the 1970 rating 
decision do not meet the standard of CUE.  The December 1970 
rating decision did find that nerve involvement existed as a 
result of the veteran's gunshot wound injury (in that the 
veteran had a "pins and needles" sensation in his right 
calf, and loss of sensation on the dorsum of his right foot 
and distribution of the superficial peroneal nerve).  
However, the evidence shows that this paresthesia was no more 
than a symptom of the muscle injury.  See 38 C.F.R. 
§ 4.55(g).  For the RO to have assigned separate ratings for 
two symptoms of the same disability would have constituted 
pyramiding.  See 38 C.F.R. § 4.14 (1970).

As noted in 38 C.F.R. § 4.56(d), a severe muscle injury can 
include, upon tests of strength and endurance, positive 
evidence of severe impairment of function.  Clearly, both the 
veteran's service medical records and the November 1970 
orthopedic VA examination show severe impairment of function, 
primarily manifested by weakness of the right calf muscle on 
extended use.  Specifically, the veteran reported that he had 
occasions where his right calf would become weak on extended 
standing, or that his leg would "give out" from under him.  
However, there is no evidence that there was a separate 
neurological function impaired by the injury.  As noted 
above, the February 1970 clinical record noted that the mild 
paresthesias of the right lower leg was secondary to tissue 
loss around the common peroneal nerve, and on November 1970 
VA examination, the veteran was shown to have some loss of 
sensation in the calf and foot.  However, at no time has it 
been shown that these symptoms resulted in the veteran being 
unable to execute adduction, abduction, dorsiflexion, or 
extension of the foot, or in loss of other function in the 
foot, as contemplated in the pertinent neurological rating 
criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The 
evidence of record reflects that the symptoms only occurred 
when the right calf muscle was weak after extensive use; 
there is no evidence that the loss of sensation occurred at 
rest.   

To allege CUE on the basis that the RO failed to award a 
separate 10 percent disabling evaluation for multiple 
symptoms affecting a body part, as the veteran does here, and 
not different body part functions, does not rise to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 40.  The 
Board finds, to the contrary, that the December 1970 rating 
decision was supported by the evidence then of record, and 
that the statutory and regulatory provisions extant at the 
time were correctly applied.  There is nothing in the 
evidence at the time of the December 1970 rating decision 
which would compel a conclusion, to which reasonable minds 
could not differ, that the veteran's residuals of a gunshot 
wound to the right calf, warranted a separate 10 percent 
disabling evaluation under Diagnostic Code 8521.  There was 
no undebatable error of law that would have manifestly 
changed the outcome.  Therefore, the Board finds no CUE in 
the December 1970 RO decision with regard to the assignment 
of a single 30 percent disabling evaluation.




ORDER

The December 1970 decision, which granted service connection 
for the residuals of a gunshot wound to the right calf, 
Muscle Group XI, and assigned a single 30 percent disabling 
evaluation, was not clearly and unmistakable erroneous, and 
the appeal is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


